IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0322
                            Filed September 27, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICHAEL J. MCDONALD,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Dubuque County, Robert J. Richter,

District Associate Judge.



      Michael McDonald appeals his conviction for fourth-degree theft asserting

ineffective assistance of counsel. AFFIRMED.



      Samuel A. Wooden of Reynolds & Kenline, L.L.P., Dubuque, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                            2


VAITHESWARAN, Presiding Judge.

       In 2006, the State charged Michael McDonald with fourth-degree theft in

connection with the taking of three winter coats from a store in Dubuque, Iowa.

Ten years later, McDonald pled guilty to the offense and the district court imposed

sentence. McDonald filed a pro se motion to correct an illegal sentence, which the

district court treated as a notice of appeal. He asserted his attorney was ineffective

“in not challenging [the trial information] under [the] statute of limitations” and he

claimed his sentence was illegal. The motion was not filed within thirty days of the

sentencing order as required by our appellate rules, but the Iowa Supreme Court

granted McDonald a delayed appeal.

       McDonald does not raise his statute of limitations challenge on appeal.

Accordingly, that argument is waived. See Iowa R. App. P. 6.903(2)(g)(3); Hyler

v. Garner, 548 N.W.2d 864, 870 (Iowa 1996).1

       McDonald also does not explicitly challenge the legality of his sentence on

appeal. In any event, the challenge would not succeed because the sentence was

authorized by statute. See Iowa Code § 903.1(1)(b).

       McDonald argues his trial attorney “failed to properly investigate his ability

to understand his guilty plea and the ramifications of accepting such a plea.” The

record is inadequate to address this ineffective-assistance-of-counsel claim. We

preserve the claim for postconviction relief. See State v. Clay, 824 N.W.2d 488,

494 (Iowa 2012).

       AFFIRMED.


1
 Although the plea was not entered until 2016, the trial information was filed within three
years of the commission of the offense. See Iowa Code §§ 714.2(4), 802.3 (2016).